City of San Antonio, Through
                                                                      its Agent, City Public Service
                                                                                 Board /s



                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 9, 2014

                                       No. 04-14-00415-CV

                                       Milton B. RUSSELL,
                                             Appellant

                                                  v.

 City Of San Antonio, Through its Agent, City Public Service Board of San Antonio d/b/a CPS
                                          Energy,
                                         Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-16913
                          Honorable Antonia Arteaga, Judge Presiding

                                          ORDER
        On June 19, 2014, we ordered Appellant to show cause why the notice of appeal
appeared to be not timely filed. On June 30, 2014, Appellant filed his response. We conclude
the notice of appeal was timely filed. See TEX. R. APP. P. 26.3 (requiring the notice of appeal to
be filed within fifteen days after the deadline for filing the notice of appeal).
       We REINSTATE the appellate timetable and set the clerk’s and reporter’s records due on
July 14, 2014.
        On July 1, 2014, the Bexar County district clerk notified this court that Appellant has
failed to pay the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
       Therefore, we ORDER Appellant to provide written proof to this court within TEN
DAYS of the date of this order that (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
       If Appellant fails to respond within the time provided, this appeal will be dismissed for
want of prosecution. See id. R. 37.3(b).


                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court